Per Curiam.

Defendant appeals from a conviction of criminally carrying a concealed weapon, as an attempt (Penal Law, §§ 2, 1897, subd. 5-a), upon his plea of guilty. The plea followed a denial, after a hearing, of a motion to suppress evidence.
The issue presented on the motion was purely factual and the evidence was clearly sufficient to sustain the conclusion that the arresting officer saw the *810outline of a revolver in defendant’s .pocket and was warranted in the belief that defendant was carrying a concealed weapon, as he, in fact, was.
The only question' on this appeal arises from the fact that the court, in denying the application, made no findings. The Second Department has directed that on every such motion the court should indicate by opinion or findings the facts on which he relies in reaching his conclusion (People v. Lombardi, 18 A D 2d 177). We ¡believe this to be a sound practice and it should be followed on future applications.
In the instant case the record satisfactorily indicates the conclusions reached by the court and, as these are so amply supported in the evidence, we find that no useful purpose would be served by a remand for findings.
The judgment of conviction should be affirmed.
Breitel, J. P., McNally, Stevens, Eager and Steuer, JJ., concur.
Judgment of conviction unanimously affirmed.